          Case 1:20-cv-00766-SCY Document 6 Filed 08/04/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

NIGEL RAY LACHEY,

               Plaintiff,

v.                                                                    No. 1:20-cv-00766-SCY

STATE OF NEW MEXICO
SECOND JUDICIAL DISTRICT, and
STATE OF NEW MEXICO CHILD
SUPPORT ENFORMCEMENT DIVISION,

               Defendants.

                   MEMORANDUM OPINION AND ORDER
           GRANTING MOTION TO PROCEED IN FORMA PAUPERIS AND
                        ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court on Plaintiff’s Civil Rights Complaint Pursuant

to 42 U.S.C. § 1983, Doc. 1, filed July 29, 2020 (“Complaint”), and Plaintiff’s Application to

Proceed in District Court Without Prepaying Fees or Costs, Doc. 2, filed July 29, 2020

(“Application”).

Application to Proceed In Forma Pauperis

       The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that the

Court may authorize the commencement of any suit without prepayment of fees by a person who

submits an affidavit that includes a statement of all assets the person possesses and that the

person is unable to pay such fees.

       When a district court receives an application for leave to proceed in forma
       pauperis, it should examine the papers and determine if the requirements of
       [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted.
       Thereafter, if the court finds that the allegations of poverty are untrue or that the
       action is frivolous or malicious, it may dismiss the case . . . .

Menefee v. Werholtz, 368 F. App’x 879, 884 (10th Cir. 2010) (citing Ragan v. Cox, 305 F.2d 58,
          Case 1:20-cv-00766-SCY Document 6 Filed 08/04/20 Page 2 of 5



60 (10th Cir. 1962)). “[A]n application to proceed in forma pauperis should be evaluated in light

of the applicant’s present financial status.” Scherer v. Kansas, 263 F. App’x 667, 669 (10th Cir.

2008) (citing Holmes v. Hardy, 852 F.2d 151, 153 (5th Cir. 1988)). “The statute [allowing a

litigant to proceed in forma pauperis] was intended for the benefit of those too poor to pay or

give security for costs . . . .” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 344 (1948).

While a litigant need not be “absolutely destitute,” “an affidavit is sufficient which states that

one cannot because of his poverty pay or give security for the costs and still be able to provide

himself and dependents with the necessities of life.” Id. at 339.

       Plaintiff signed an affidavit declaring that he is unable to pay the costs of these

proceedings and stated: (i) his average monthly income amount during the past 12 months was

$242.00; (ii) his average monthly expenses total $552.86; and (iii) he has $40.00 in cash and

$86.00 in a bank account. See Application at 1-2, 5. The Court grants Plaintiff’s Application

because his monthly expenses exceed his low monthly income.

The Complaint

       Plaintiff alleges that Defendant Second Judicial Court denied Plaintiff due process when

it “determined amounts of back child support at the time of [Plaintiff’s] divorce without

providing documentation, justification or the opportunity to examine and/or refute the basis for

the back child support amounts.” Complaint at 2. Plaintiff also alleges that Defendant Second

Judicial Court should have, but did not, issue a new order after “an agreement was made with the

mother of the child … to waive child support [which] was filed with the Second Judicial Court.”

Complaint at 2. Plaintiff states Defendant Child Support Enforcement Division continues to try

to collect child support which is “based on failed due process rights” and a “separate motion to

cease collection of arrears is pending.” Complaint at 2, 4. Review of state-court records shows



                                                      2
          Case 1:20-cv-00766-SCY Document 6 Filed 08/04/20 Page 3 of 5



that a motion to cease collection of child support arrears was filed and a “reopen fee” was paid in

Plaintiff’s state-court case on July 20, 2020. Plaintiff seeks the following relief: (i) “Dismissal of

all support arrears and interest”; (ii) “Return of any Federal refund/stimulus payment

collections;” (iii) “Release all license holds/revocations”; and (iv) “Removal of any credit report

referrals and/or delinquency reports.” Complaint at 5.

       It appears that the Court does not have subject-matter jurisdiction over Plaintiff’s claim

pursuant to the Younger abstention doctrine, if Plaintiff’s state-court case is ongoing, or pursuant

to the Rooker-Feldman doctrine if Plaintiff’s state-court case is no longer ongoing. The Younger

abstention doctrine “dictates that federal courts not interfere with state court proceedings . . .

when such relief could adequately be sought before the state court.” Rienhardt v. Kelly, 164 F.3d

1296, 1302 (10th Cir. 1999). In determining whether Younger abstention is appropriate, the

Court considers whether:

       (1) there is an ongoing state . . . civil . . . proceeding, (2) the state court provides
       an adequate forum to hear the claims raised in the federal complaint, and (3) the
       state proceedings involve important state interests, matters which traditionally
       look to state law for their resolution or implicate separately articulated state
       policies.

Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160, 1163 (10th Cir. 1999). The Rooker-

Feldman doctrine

       bars federal district courts from hearing cases “brought by state-court losers
       complaining of injuries caused by state-court judgments rendered before the
       district court proceedings commenced and inviting district court review and
       rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
       544 U.S. 280, 284 (2005). Where the relief requested would necessarily undo the
       state court’s judgment, Rooker-Feldman deprives the district court of jurisdiction.

Velasquez v. Utah, 775 F. App’x 420, 422 (10th Cir. 2019).

       As the party seeking to invoke the jurisdiction of this Court, Plaintiff bears the burden of

alleging facts that support jurisdiction. See Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir.

                                                       3
             Case 1:20-cv-00766-SCY Document 6 Filed 08/04/20 Page 4 of 5



2013) (“Since federal courts are courts of limited jurisdiction, we presume no jurisdiction exists

absent an adequate showing by the party invoking federal jurisdiction”); Tuck v. United Servs.

Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988) (“If the parties do not raise the question of lack

of jurisdiction, it is the duty of the federal court to determine the matter sua sponte.” (internal

quotation marks omitted)).

       Plaintiff shall show cause why the Court should not dismiss this case pursuant to the

Younger abstention doctrine or the Rooker-Feldman doctrine, or file an amended complaint that

shows the Court has subject-matter jurisdiction over Plaintiff’s claims.

Service on Defendants

       Plaintiff is proceeding in forma pauperis pursuant to 28 U.S.C. § 1915 which provides

that the “officers of the court shall issue and serve all process, and perform all duties in

[proceedings in forma pauperis]”). 28 U.S.C. § 1915(d). The Court will not order service at this

time because Plaintiff has not shown that the Court has subject-matter jurisdiction over his

claims and because Plaintiff has not provided the Defendants’ addresses. The Court will order

service if: (i) Plaintiff shows cause why the Court should not dismiss this case for lack of

jurisdiction or files an amended complaint that states a claim over which the Court has subject-

matter jurisdiction; and (ii) files a motion for service which includes the address of each

Defendant.

       IT IS ORDERED that:

       (i)      Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

                Costs, Doc. 2, filed July 29, 2020, is GRANTED.

       (ii)     Plaintiff shall, within 21 days of entry of this Order, either show cause why the

                Court should not dismiss this case pursuant to the Younger abstention doctrine or



                                                       4
Case 1:20-cv-00766-SCY Document 6 Filed 08/04/20 Page 5 of 5



   the Rooker-Feldman doctrine or file an amended complaint. Failure to timely

   show cause or file an amended complaint may result in dismissal of this case.



                                      _____________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                       5
